Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.3 Form of Preferred Stock Certificate WELLS FARGO & COMPANY Incorporated under the laws of the State of Delaware NUMBER 8.00% NON-CUMULATIVE SHARES CUSIP 949746879 PERPETUAL CLASS A PREFERRED STOCK, SERIES J THIS CERTIFICATE IS TRANSFERABLE IN NEW YORK, NY This is to certify that is the registered owner of fully paid and non-assessable shares of 8.00% Non-Cumulative Perpetual Class A Preferred Stock, Series J, no par value and a liquidation preference of $1,000 per share, of Wells Fargo & Company, a Delaware corporation (the Corporation), transferable on the books of the Corporation by the holder hereof, in person or by duly authorized attorney, upon surrender of this Certificate properly endorsed. This Certificate is not valid unless countersigned and registered by the Transfer Agent and Registrar. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Dated: WELLS FARGO & COMPANY By: Name: [Seal] Title: By: Name: Title: Countersigned and registered Wells Fargo Bank, N.A., as Transfer Agent and Registrar By: Authorized Officer (REVERSE OF CERTIFICATE) WELLS FARGO & COMPANY The Corporation will furnish without charge to each stockholder who so requests the powers, designations, preferences and relative participating, optional or special rights of each class of stock or series thereof of the Corporation and the qualifications, limitations or restrictions of such preferences and/or rights. Such request should be addressed to the Corporation or the Transfer Agent. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM  as tenants in common TEN ENT as tenants by the entireties JT TEN  as joint tenants with rights of survivorship and not as tenants in common UNIF GIFT MIN ACT  Custodian (Cust)(Minor) under Uniform Gift to Minors Act (State) Additional abbreviations may also be used though not in the above list. For Value Received, the undersigned hereby sells, assigns and transfers unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP CODE OF ASSIGNEE) Shares of the capital stock represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said stock on the books of the within named Corporation with full power of substitution in the premises. Dated: NOTICE: THE SIGNATURE TO THE ASSIGNMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATEVER Signature(s) Guaranteed: THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO RULE 17Ad-15 UNDER THE SECURITIES EXCHANGE ACT OF 1934.
